Citation Nr: 0306177	
Decision Date: 03/31/03    Archive Date: 04/08/03	

DOCKET NO.  97-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for status post left knee 
meniscectomy with status post left anterior cruciate ligament 
(ACL) repair and degenerative joint disease, currently 
evaluated as 20 percent disabling.  

(The issue of whether a separate compensable evaluation is 
warranted for residual scars as a result of surgery for the 
veteran's service-connected left knee disability will be the 
subject of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
June 1984.

This matter arises from various rating decisions rendered 
since August 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

By decision dated September 13, 2000, the Board denied the 
benefit now sought on appeal.  The veteran then appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By decision dated August 9, 2001, the Court 
vacated the Board's decision and remanded the case for 
further adjudication.  The Board then undertook additional 
development pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  After the development was completed, 
the veteran was furnished copies of the additional evidence 
added to the record, and was afforded an opportunity to 
submit additional evidence or argument pursuant to 38 C.F.R. 
§ 20.903 (2002).  The veteran, through his representative, 
responded on February 18, 2003.  That response has been made 
a permanent part of the appellate record.

The Board is undertaking additional development on the issue 
of entitlement to a separate compensable evaluation for 
residual scars as a result of surgery for the veteran's 
service-connected left knee disability pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  Status post left knee meniscectomy with status post left 
ACL repair is manifested by subjective complaints of pain and 
weakness in the left knee joint without evidence of 
instability. 

3.  Degenerative joint disease of the left knee is manifested 
by X-ray evidence of minimal degenerative joint disease of 
the patella; however, the left knee joint has full range of 
motion without pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 10 
percent currently assigned for status post left knee 
meniscectomy with status post left ACL repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5259 (2002).

2.  The criteria for a disability rating in excess of the 10 
percent currently assigned for degenerative joint disease of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 
5010 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations with regard to the matters that are the subject 
of this decision.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was issued a statement of 
the case, as well as a supplemental statement of the case, 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In addition, the veteran was afforded a personal 
hearing at the RO, and 
was given the opportunity to submit additional evidence by 
the Board.  Finally, the Board supplemented the record by 
having the disability at issue examined, while also giving 
the veteran further opportunity to submit additional evidence 
in support of his claim.  Thus, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the record indicates that all relevant facts have 
been properly developed.  As such, all evidence necessary for 
an equitable disposition of the matters that are the subject 
of this decision has been obtained.  VA, therefore, has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

II.  Increased Rating for Status Post Left Knee Meniscectomy 
with
Status Post Left ACL Repair and Degenerative Joint Disease

The veteran contends that his service-connected left knee 
disability is more severe than currently evaluated.  At his 
personal hearing before an RO hearing officer in December 
1997, he cited instability, pain, and weakness in this 
regard. 

As a preliminary matter, it should be noted that the veteran 
has been granted a 10 percent disability rating for status 
post left knee meniscectomy and reconstruction under the 
provisions of 38 C.F.R. § 4.71a, DC 5259, as well as a 
separate 10 percent disability rating for degenerative 
changes under 38 C.F.R. § 4.71a, DC 5003 associated with his 
service-connected left knee disability.  The two evaluations 
result in a combined disability rating of 20 percent.  The 
question for Board consideration is whether either of the 
ratable disabilities associated with the veteran's left knee 
is severe enough in nature to warrant an increased rating.  
In determining this, consideration must be given to the 
analogous provisions of 38 C.F.R. § 4.71a, DC 5257 (2002) 
regarding other impairment of the knee joint.  See 38 C.F.R. 
§ 4.20 (20002).  Each of the foregoing will be considered 
separately.

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4, (2002).  The current appeal stems from a claim for 
increase, not 
an original claim.  Where entitlement to service connection 
has been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This is so, despite the fact that a given disability must be 
viewed in relation to its entire history.  See 38 C.F.R. 
§ 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints to assign at 
least a minimum compensable rating for the joint or joints 
affected.  See 38 C.F.R. § 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  The latter regulation 
contemplates and incorporates the provisions of 38 C.F.R. 
§§ 4.10 and 4.40.  In this context, status post left knee 
meniscectomy with status post left ACL repair has been 
evaluated pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Therein, cartilage, semilunar, removal 
of, symptomatic, shall be evaluated as 10 percent disabling.  
To warrant a higher disability rating, impairment of the knee 
joint manifested by recurrent subluxation or lateral 
instability must be "moderate" in nature for a 20 percent 
rating and "severe" in nature for a 30 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The facts in this case are as follows.  The veteran's service 
medical records indicate that he sustained a twisting injury 
that resulted in a left knee arthroscopy with debridement of 
medial and lateral meniscal tears in August 1992.  ACL 
reconstruction was also performed.  At that time, there was 
no indication of degenerative changes in the left knee joint.  

The veteran underwent a VA orthopedic examination in May 
1995.  At that time, there was no evidence of swelling or 
erythema.  A midline 8-millimeter scar 
without fixation was observed, as was 3- and 5-centimeter 
scars with dystrophic skin in the left lateral area.  The 
veteran was noted to have a normal gait.  McMurray testing 
was positive with medial rotation.  Anterior drawer testing 
revealed mild left knee instability.  Range of motion of the 
left knee was from 0 degrees to 110 degrees.  Mild 
degenerative joint disease about the patella also was noted.  
The examiner diagnosed status post left knee meniscectomy and 
reconstruction of the ACL with residual loss of motion and 
weakness.  

The report of the veteran's private medical treatment in 
September 1996 reflects the presence of multiple metallic 
fragments in the proximal tibial and anterior soft tissues of 
the left knee, as well as cortical defect of the medial 
femoral condyle and anterior cortex of the patella.  This was 
thought to be the likely site of a previous fracture.  
Calcification of the medial collateral ligament due to 
Pellegrini-Stieda syndrome also was noted. 

The veteran then underwent a VA orthopedic examination in 
January 1998.  At that time, he complained of mild to 
moderate pain and occasional instability with giving way and 
buckling of the left knee.  However, the examiner observed 
that the veteran had full range of motion of the left knee 
joint without pain.  No edema, effusion, weakness, redness, 
heat or guarding of movement was present.  The examiner did 
report the presence of severe anterior instability with a 
strongly positive anterior drawer test.  Conversely, he found 
no medial or lateral instability.  The veteran's patella was 
hyper-movable without any indication of subluxation.  Mild 
tenderness upon palpation of the anterior and lateral aspects 
of the patella was noted.  No muscle atrophy in the area of 
the left knee joint was observed.  X-rays taken reflected 
well-preserved bones and joint spaces.  There was no evidence 
of acute inflammatory or traumatic injury.  The radiologist 
diagnosed status post left ACL repair without acute finding.  
The examining physician diagnosed status post left knee 
meniscectomy with degenerative joint disease with full range 
of motion and severe anterior instability of the left knee.  

The most recent evidence of record regarding the veteran's 
left knee disability is contained in the report of a VA 
orthopedic examination conducted in January 2003.  At that 
time, the veteran complained of moderate left knee pain, 
primarily on the right and posterior aspects of that joint.  
He also complained of loss of strength in the left knee joint 
while walking.  No instability of the left knee joint was 
observed.  The veteran indicated that he had experienced 
approximately 30 bouts of acute left knee pain during the 
prior year.  He had been treated with injections on one 
occasion, and had been prescribed 3 to 5 days of strict bed 
rest on two or three occasions.  However, at the time of the 
examination, the veteran was not experiencing a flare-up; 
moreover, the examiner noted that the veteran's medical 
records did not reflect treatment on an emergent basis for 
flare-ups during the prior year.  

Although the veteran had been prescribed a one-point cane, he 
was noted to have a normal gait.  No episodes of dislocation 
or recurrent subluxation of the left knee joint were noted.  
Nor were constitutional symptoms indicative of inflammatory 
arthritis.  The veteran indicated that during the prior year 
he had taken time off from work on more than 30 occasions due 
to his left knee disability; however, he also indicated that 
he complied with the minimal requirements of his job.  He had 
been working as a school security officer for the past 16 
years.  

Range of motion of the left knee joint was 0 degrees to 140 
degrees without pain.  The examiner did not find objective 
evidence of additional limitation of function of the left 
knee joint as the result of pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups.  
No objective evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the left knee was observed.  Positive 
patellar grinding with crepitation of the left knee joint was 
present.  Also observed was a 2-centimeter muscle atrophy of 
the left thigh quadriceps muscle.  A well-healed scar that 
was neither tender to palpation nor otherwise symptomatic 
also was observed.  

The most recent examination report effectively indicates that 
symptomatology associated with the veteran's service-
connected left knee disability is no more than "slight" in 
nature.  The veteran is receiving the maximum rating 
allowable under DC 5259.  Moreover, current clinical findings 
do not indicate that the degenerative joint disease 
associated with the left knee as a result of inservice injury 
results in a compensable limitation of motion under the 
provisions of 38 C.F.R. § 4.71a, DC 5260 and 5261.  As such, 
the 10 percent disability rating for attendant degenerative 
joint disease of the left knee joint is the maximum rating 
allowable under schedular provisions.  See 38 C.F.R. § 4.71a, 
DC 5003, 5010.  This is particularly true since additional 
limitation of function of the left knee joint as the result 
of pain, weakness, or instability is not currently 
demonstrated.  See 38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 
206-07. 

With regard to the analogous provisions of 38 C.F.R. 
§4.71a, DC 5257, the record shows that on examination in May 
1995 disclosed mild instability on anterior drawer testing.  
The 1998 examination reportedly disclosed "severe" anterior 
instability, but no medical or lateral instability. The most 
recent examiner found no objective evidence of instability in 
any plane.  Subluxation was not demonstrated.  DC 5227 
provides for a 10 percent rating for "slight" recurrent 
subluxation or "lateral instability".  (Emphasis added.)  
These examination findings do not show that recurrent lateral 
instability or subluxation was demonstrated at any time.  No 
instability in any plane is currently demonstrated and 
therefore the Board finds the record does not support a 
separate rating under the scheduler criteria contained in DC 
5257.  Given the absence of current objective evidence of any 
instability or recurrent subluxation, the Board finds no 
basis to award a separate compensable rating by analogy to DC 
5257 in view of past findings of anterior instability. 


III.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for the veteran's service-connected left 
knee disability may be granted if it is demonstrated that 
this disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability at issue has required frequent hospitalizations 
since the veteran's 
discharge from military service.  Moreover, although the 
veteran has indicated that this disability has limited the 
types of activities (e.g., an inability to jog, run, or play 
basketball) and employment that he has been able to undertake 
while also resulting in time lost from work, just as 
importantly, he indicated during his January 2003 orthopedic 
examination that he has worked in his current position for 
the last 16 years and that he is able to comply with the 
minimal requirements for his employment.  It should be noted 
here that the provisions of 38 C.F.R. Part 4 reflect 
percentage ratings that represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
proportionate to the severity of the various grades of 
disability.  See 38 C.F.R. § 4.1.  Absent evidence of either 
marked interference with employment or frequent periods of 
hospitalization for the disability at issue, there is no 
basis to conclude that it is more serious than that 
contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996)

In view of the foregoing, an increased disability evaluation 
is not warranted for either status post left knee 
meniscectomy with status post left ACL repair or degenerative 
joint disease of the left knee.  Moreover, the Board finds as 
to all material issues that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d. 1072 (Fed. Cir. 2001) ( the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  




ORDER

An increased rating for status post left knee meniscectomy 
with status post left ACL 
repair and degenerative joint disease, currently evaluated as 
20 percent disabling, is denied.  



	____________________________
      RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

